— Order entered on June 20, 1960, granting plaintiffs’ motion to vacate defendants’ notices of examination before trial of plaintiffs, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Order entered on June 20, 1960, granting plaintiffs’ motion to vacate defendants’ notices of examination before trial of two persons as witnesses who are not parties to the action, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Concur — Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.